Citation Nr: 0938486	
Decision Date: 10/09/09    Archive Date: 10/22/09	

DOCKET NO.  07-31 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder. 

2.  Entitlement to service connection for a low back 
disability, claimed as chronic lumbar strain. 

3.  Entitlement to service connection for a chronic skin 
disorder, including chloracne, claimed as the residual of 
exposure to Agent Orange. 

4.  Entitlement to service connection for the residuals of 
malaria/dengue fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969, with service in the Republic of Vietnam from October 
1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February and November 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In a rating decision of January 1977, of which the Veteran 
was informed that same month, the RO denied entitlement to 
service connection for a chronic skin disorder.  However, the 
notice provided the Veteran did not contain any explanation 
of his appellate rights.  Accordingly, the Board will address 
the issue of service connection for a chronic skin disorder 
on a de novo basis.  See 38 C.F.R. § 3.104 (2009).

The appeal as to the issues of service connection for 
posttraumatic stress disorder and a chronic low back 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  A chronic skin disorder, including chloracne, is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the Veteran's period of active military service, including 
exposure to Agent Orange.

2.  Chronic residuals of malaria/dengue fever are not shown 
to have been present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  A chronic skin disorder, including chloracne, claimed as 
the residual of exposure to Agent Orange, was not incurred in 
or aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Chronic residuals of malaria/dengue fever were not 
incurred in or aggravated by active military service, nor may 
malaria be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of an RO hearing in 
June 2007, and at a subsequent hearing before the undersigned 
Veterans Law Judge in July 2009, as well as service treatment 
records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claims, 
and what the evidence in the claims file shows, or fails to 
show, with respect to those claims.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for a 
chronic skin disorder (including chloracne), as well as for 
the residuals of malaria/dengue fever.  In pertinent part, it 
is contended that, during the Veteran's period of service in 
the Republic of Vietnam, he contracted malaria and/or dengue 
fever, for which he received treatment, and residuals of 
which he still suffers.  It is further contended that, during 
that same period of service in the Republic of Vietnam, the 
Veteran contracted a chronic skin disability, and possibly 
chloracne, as the result of exposure to Agent Orange.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2009).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, where a Veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, the following diseases shall be service 
connected, even though there is no record of such disease 
during service:  chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's Disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (i.e., cancers of 
the lung, bronchus, larynx, or trachea), chronic lymphocytic 
leukemia, and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2009).

These diseases shall become manifest to a degree of 10 
percent or more any time after service, except that 
chloracne, other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year after the last date on which the Veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  For the purposes of this section, the 
term "herbicide agent" means a chemical or an herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.307(a)(7)(ii) (2009).

In the present case, service treatment records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of a chronic skin disorder (including chloracne) 
or residuals of malaria and/or dengue fever.  A clinical 
evaluation conducted as part of the Veteran's service 
separation examination in December 1969 was entirely within 
normal limits, and no pertinent diagnoses were noted.  

Post service, the earliest clinical indication of the 
presence of a chronic skin disorder is revealed by private 
treatment records dated in May 2000, more than 30 years 
following the Veteran's discharge from service, at which time 
he received treatment for hyperkeratosis with epithelial 
hyperplasia and hypergranulosis consistent with verruca, a 
possible poroma/wart of his index finger, syringomas, and 
warts of the forehead and foot.  At the time of that 
treatment, there was no indication that the Veteran's skin 
problems were in any way the result of his period of service 
in the Republic of Vietnam, including exposure to Agent 
Orange.

Moreover, during the course of an Agent Orange protocol 
examination in September 2003, it was noted that the Veteran 
showed no evidence of any "skin issues."  The same 
examination was negative for evidence of either malaria or 
dengue fever, or residuals thereof.

The Board notes that, at the time of a VA infectious disease 
examination in December 2003, which examination, it should be 
noted, involved a full review of the Veteran's claims folder, 
the Veteran gave a history of severe joint pains, night 
sweats, chills, and high fever in 1969, during his period of 
service in the Republic of Vietnam.  According to the 
Veteran, at about that same time, he experienced a rash on 
his back, arms, and in his crotch area, as well as on his 
face, trunk, legs, and the tops of his feet.  However, after 
reviewing the Veteran's claims folder, the examiner indicated 
that service medical records showed no evidence of any 
entries or confirmation regarding a skin disorder, or, for 
that matter, any validation regarding dengue fever or 
malaria.  Moreover, as of the time of examination, the 
Veteran had not received any official diagnosis of a chronic 
skin disorder, or of residuals of malaria or dengue fever; 
nor, according to the Veteran, had he experienced symptoms of 
any such disability.  In fact, according to the Veteran, he 
had received no treatment for either malaria or dengue fever 
since his "Vietnam days in 1969."

On physical examination, the Veteran was described as a 
"rather healthy appearing" Caucasian male, in no acute 
distress.  Further examination revealed no evidence of any 
skin issues, or any rash or other objective findings to 
suggest chloracne or any other skin "affectation."  A 
review of service medical records showed no entries regarding 
dengue fever or malaria, or chloracne or any other skin 
disorder.  The pertinent diagnose noted were status post 
malaria while in the military, "with no apparent residuals," 
and unidentified skin rash "by history" while in Vietnam.

According to the examiner, inasmuch as review of service 
treatment records showed no entries regarding malaria, 
chloracne, dengue fever, or any other health-related problem, 
it was his opinion that it was "at least as likely as not" 
that the Veteran's chills, fever, and sweats, as well as a 
probable generalized malaise, were due to malaria, which was 
reportedly present in other servicemen at the time.  
Significantly, the Veteran admitted to no further recurrences 
of those problems since his Vietnam days.

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's claimed residuals of 
malaria or dengue fever, or current skin problems, with any 
incident or incidents of his periods of active military 
service.  While the Veteran may be competent to testify that, 
while in service in Vietnam, he experienced night sweats, 
chills, and a high fever, he is not competent to diagnose 
those symptoms as indicative of the presence of either 
malaria or dengue fever.  Significantly, under such 
circumstances, lay beliefs alone cannot serve to establish an 
association between the claimed disability and the Veteran's 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Moray v. Brown, 5 Vet. App. 211 (1993).

The Board acknowledges that, following the aforementioned VA 
medical examination in December 2003, the examiner offered 
the opinion that it was "at least as likely as not" that the 
Veteran's chills, fever, sweats, and generalized malaise were 
due to malaria which was reportedly present in other 
servicemen at the time of the Veteran's service in Vietnam.  
However, that opinion was clearly based exclusively upon 
history provided by the Veteran, inasmuch as, by the 
examiner's own admission, the Veteran's claims folder and 
service treatment records showed no evidence of such 
symptomatology.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  Moreover, and as noted above, it has yet to be 
demonstrated that the Veteran experiences any chronic 
residuals of his alleged inservice malaria.

The Board has taken into consideration the Veteran's 
contentions regarding the nature and origin of his current 
skin disorder and claimed residuals of malaria/dengue fever.  
However, based on a review of the entire evidence of record, 
the Board finds such contentions essentially lacking in 
credibility.  Under the circumstances, service connection for 
a chronic skin disorder (including chloracne) and residuals 
of malaria/dengue fever must be denied.

The Veterans Claim Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate a claim; (2) inform 
the Veteran about the information and evidence that VA will 
seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
August 2003 and July 2004, as well as in March 2006 and 
August 2008.  In those letters, VA informed the Veteran that, 
in order to substantiate his claims for service connection, 
the evidence needed to show that he had a current disability, 
a disease or injury in service, and evidence of a nexus 
between the postservice disability and the disease or injury 
in service, which was usually shown by medical records and 
medical opinions.  To the extent there existed any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, 
in that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran or his representative 
has raised allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The Veteran 
was also told how disability ratings and effective dates are 
assigned, if service connection was granted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for a chronic skin disorder, including 
chloracne, claimed as the residual of exposure to Agent 
Orange, is denied.

Service connection for the residuals of malaria/dengue fever 
is denied.


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for posttraumatic stress disorder, as well 
as a low back disability, claimed as chronic lumbar strain.  
In pertinent part, it is contended that the Veteran currently 
suffers from a posttraumatic stress disorder which is the 
result of a number of stressful incidents which occurred 
during his period of service in the Republic of Vietnam.  It 
is further contended that the Veteran's current low back 
disability is the result of an episode in service, at which 
time the Veteran was "throwing sand bags" in an attempt to 
fortify a bunker.

In that regard, there is no indication that, at any time 
during the Veteran's period of active service, he was 
involved in actual combat.  Nor is it otherwise alleged.  
Rather, the Veteran attributes the development of his 
posttraumatic stress disorder to a number of "inservice 
stressors," including the following:

(1) An incident in which a First Sergeant 
by the name of Hank Snow, who was 
reportedly a member of Bravo Company of 
the 864th Engineers, accosted the Veteran 
while intoxicated, placing a .45-caliber 
pistol in his left ear, and threatening 
to kill him.  Reportedly, this incident 
occurred around or about November 16, 
1969.

(2) An incident in which the Veteran's 
chaplain "shot at him twice" while 
clearing his .45-caliber pistol in the 
supply room adjoining the Veteran's 
office.  Reportedly, according to the 
Veteran, following this incident, his 
Commanding Officer, one Bob Pitchler, 
spoke to both the supply sergeant and the 
chaplain.  Reportedly, this incident 
occurred around or about December 9, 
1969.

(3) An incident at the Ben Hoa 
Replacement Depot when, while on the way 
to the mess hall, a firefight erupted "in 
the middle of a swamp in the middle of 
the compound."  According to the Veteran, 
at the time of that incident, he had no 
weapons or protective gear, or "leader or 
nothing."  Reportedly, that incident 
occurred around or about October 14, 
1969.

(4) An incident in which, while waiting 
out a hurricane at Quin Nhon, the Veteran 
was subjected to four days of incoming 
mortar rounds, once again, with "no 
weapons, no protective gear, and no 
leadership."

The Board notes that, following a VA psychiatric examination 
in December 2003, the examiner was of the opinion that the 
Veteran exhibited no clinical signs or symptoms of combat-
related posttraumatic stress disorder.  Rather, in his 
opinion, the Veteran was suffering from an antisocial and 
passive-aggressive personality disorder.  However, other 
private practitioners, and a different VA psychiatrist, have 
offered their opinion that the Veteran is, in fact, suffering 
from a post-traumatic stress disorder related to his period 
of service in the Republic of Vietnam.  Significantly, no 
attempt has yet been made to verify any of the Veteran's 
claimed stressors.  Under the circumstances, the Board is of 
the opinion that additional development of the evidence is 
necessary prior to a final adjudication of the Veteran's 
claim for service connection for posttraumatic stress 
disorder.  See 38 C.F.R. § 3.304(f) (2009).

As regards the Veteran's claim for service connection for a 
chronic low back disability, the Board concedes that, during 
the Veteran's period of active military service, he received 
neither a diagnosis of nor treatment for a chronic low back 
disability.  However, since the time of the Veteran's 
discharge, he has received repeated treatment for what has 
variously been characterized as chronic low back strain 
and/or degenerative disc disease of the lumbar spine.  
Significantly, during the course of a hearing before the 
undersigned Veterans Law Judge in July 2009, the Veteran 
indicated that he had recently, which is to say, in June of 
2009, received treatment from a local chiropractor for his 
low back disability.  However, records of that treatment are 
not at this time a part of the Veteran's claims folder.  
Accordingly, an attempt will be made to obtain such records 
prior to a final adjudication of the Veteran's claim for 
service connection for a low back disability.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2007, the date of the 
most recent VA examination of record, and 
specifically including any and all 
records of treatment by the Veteran's 
private chiropractor beginning in June 
2009, should be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to provide the information 
necessary to obtain the aforementioned 
records, as well as an authorization for 
release of private medical records to the 
VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be included in the claims file.  
In addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  Then forward a summary of the 
aforementioned claimed inservice 
stressors to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
in order that they might provide any 
information which could corroborate the 
Veteran's alleged stressors.

3.  Following the above, make a specific 
determination based on the complete 
record with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  Should it be determined that 
the record establishes the existence of a 
stressor or stressors, the RO/AMC should 
specify which stressor or stressors in 
service it has determined are established 
by the record.  In reaching that 
determination, the RO/AMC should address 
any credibility questions raised by the 
evidence.

4.  Thereafter, review the Veteran's 
claims for service connection for 
posttraumatic stress disorder and a 
chronic low back disability.  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of a Statement of the Case 
in August 2007.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


